Citation Nr: 0932217	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for residuals of left 
inguinal hernia.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as due to service-connected status post 
herniorrhaphy, left inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to 
September 1989.
  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2006 rating action by the RO 
that, among other things, denied service connection for left 
hip pain.  In July 2009, the Veteran appeared and gave 
testimony at a hearing before the undersigned via 
videoconference.  A transcript of this hearing is of record. 


FINDINGS OF FACT

1.  At the July 2009 Board hearing, prior to the promulgation 
of a decision on appeal, the Veteran withdrew the appeal of 
the issue of entitlement to a compensable rating for 
residuals of left inguinal herniorrhaphy.  

2.  Left hip pathology is not currently demonstrated by the 
competent evidence.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
compensable rating for residuals of left inguinal 
herniorrhaphy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).  

2.  Left hip disability was not incurred in or aggravated by 
the Veteran's active military service, nor is left hip 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

At the July 2009 Board hearing, the Veteran withdrew his 
appeal as to the issue of the issue of entitlement to a 
compensable rating for residuals of left inguinal 
herniorrhaphy.  Accordingly the Board does not have 
jurisdiction to review the appeal as to this matter, and the 
issue of entitlement to a compensable rating for residuals of 
left inguinal herniorrhaphy is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005, March 2006, and October 2008.  
The Veteran was notified of the evidence needed to 
substantiate the claim of secondary service connection for 
left hip disability.  The Veteran was also informed that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included the provisions for the effective 
date and the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in March 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records, as well all reported 
private clinical records.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  The 
Veteran was afforded recent VA examination to evaluate his 
complaints of left hip pathology.  

As no additional evidence remains to be obtained, no further 
assistance to the Veteran is required to comply with the duty 
to assist.

III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre- 
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he developed a left hip disability 
related to his service-connected status post left inguinal 
hernia.  

The service medical documentation contains no complaints, 
findings, or diagnosis indicative of any left hip disability, 
nor is it contended otherwise.  

Private and VA medical records reflect treatment during the 
2000's for pain in the left inguinal and groin regions for 
which the Veteran underwent a series of lumbar epidural 
sympathetic blocks during 2007-2008.  There were no findings 
or diagnosis indicative of left hip pathology.  

On VA examination in November 2008, the VA examiner noted 
that the Veteran did not report any specific claims of pain 
in the left hip and it was said that the reported left hip 
pain condition was a manifestation of left lateral groin pain 
consistent with the lumboinguinal nerve dermatone.  The 
Veteran gave no history of chronic left hip pain, 
instability, swelling, locking, or stiffness and it was said 
that the left hip condition did not have flare-ups over the 
previous year that required treatment, and the Veteran did 
not use a brace, assistive device, or medication for a left 
hip problem.  The Veteran was said to have experienced pain 
in the left groin and scrotal areas in the dermatone regions 
of the ilioinguinal, iliohypogastric, and lumboinguinal 
nerves.  There was no chronic dysesthesia pain in the 
proximal medial thigh but the pain was manifested in the 
medial and lateral aspects of the left groin above the 
inguinal ligament and extending into the left groin above the 
inguinal ligament and extending into the left scrotum and 
left testicle.  X-rays of the left hip disclosed no 
fractures, dislocations, or degenerative changes.  At the 
conclusion of the examination the diagnoses included no left 
hip pathologic diagnosis or condition. 

Initially, the Board notes that service connection is in 
effect for status post herniorrhaphy, left inguinal hernia; 
residuals left inguinal hernia, tender surgical scar; and, 
residuals left inguinal hernia with neuralgia of the 
iliohypogastric, ilioinguinal and lumboinguinal, as secondary 
to status post herniorrhaphy, left inguinal hernia, with left 
orchalgia secondary to scar tissue (also claimed as left 
testicular pain).  As detailed, the Veteran also contends 
left hip disability due to his status post herniorrhaphy, 
left inguinal hernia.  

The Board acknowledges the Veteran's reports of radiating 
pain to the left hip, which he claims is due to residuals of 
left inguinal hernia.  A review, however, of the post-service 
record fails to demonstrate that the Veteran has any left hip 
pathology at present in that there is no clinical 
documentation of such pathology in the clinical record and no 
pathologic diagnosis or condition was found on recent VA 
examination. 

The Board notes that the Veteran's claimed left hip pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999). 
 
Moreover, the findings reported on recent VA examination 
indicate that the reported left hip pain for which service 
connection was sought was actually a manifestation of left 
lateral groin pain consistent with the lumboinguinal nerve 
dermatone.  As detailed, service connection has already been 
established for residuals to include neuralgia of the 
lumboinguinal.  

The Board has considered the Veteran's own lay statements to 
the effect that he has a left hip disability that is causally 
related to his service-connected disability; however, there 
is no medical evidence of record to support such a theory and 
the Veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

As the evidence does not establish that the Veteran has any 
pathology in the left hip, service connection for this 
disability, claimed as left hip pain is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to service connection for a left hip disability 
is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


